Title: From Thomas Jefferson to St. George Tucker, 9 May 1798
From: Jefferson, Thomas
To: Tucker, St. George


          
            Dear Sir
            Philadelphia May 9. 98.
          
          I am much obliged by your friendly letter of the 2d. inst. and your attention to mr Martin’s libels on the subject of Logan, the first only of which I have ever read: for when I found by his stile that truth was not his object, but to gratify party passions, I determined to read no more, but to make proper enquiries into the fact he questioned, & in due time publish it. I turned to the papers of the day (in my own possession) & found Logan’s speech, as interpreted by the common Indian interpreter. I used Genl. Gibson’s version. but in the paper I have there is no statement of facts. if there be one in the paper you have seen, you would infinitely oblige me by procuring the paper itself, or a copy of the statement.
          At an early part of my life, from 1762. to 1775. I passed much time in going through the public records in Virginia, then in the Secretary’s office, and especially those of a very early date of our settlement. in these are abundant instances of purchases made by our first assemblies of the indians living around them. the opinion I formed at the time was that if the records were complete & thoroughly searched, it would be found that nearly the whole of the lower country was covered by these contracts. sometimes, at the conclusion of a war, land would be ceded by them as an indemnification, but I think there were few instances of this. in general the colony lived in peace with the Indians, their habitations touched one another, & the latter receded gradually & peaceably. I do not know in what state the public records are since the British invasion, but if preserved, the facts I state may be abundantly verified from them.—we are here struggling hard to avert war; till that point we are a divided people, because some wish to bring it on. if it actually takes place, we shall defend ourselves as one man. when our house is on fire,  it matters little whether fired from without or within, or both. the first object is to extinguish it. if we can keep it off till the crisis of England is over perhaps we may escape it altogether. I am with great esteem Dear Sir
          Your friend & servt
          
            Th: Jefferson
          
        